NUMBER
13-10-00630-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
JOSE JUAN VARELA,                                                                 Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.

____________________________________________________________
 
                          On
Appeal from the 430th District Court 
                                       of
Hidalgo County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
Before Chief Justice Valdez and Justices Rodriguez and Benavides
Memorandum Opinion
Per Curiam
 
Appellant,
Jose Juan Varela, attempted to perfect an appeal from a conviction for murder. 
We dismiss the appeal for want of jurisdiction.




Sentence
in this matter was imposed on October 8, 2010, a motion for new trial was filed
on November 9, 2010, and notice of appeal was filed on November 16, 2010.  On February
24, 2011, the Clerk of this Court notified appellant that it appeared that the motion
for new trial was untimely filed and that the appeal was not timely perfected. 
Appellant was advised that the appeal would be dismissed if the defect was not
corrected within ten days from the date of receipt of the Court=s directive.  Appellant’s counsel filed a response
indicating that after review of the clerk’s record and the reporter’s record
for that part of the trial immediately following the return of the verdict on
punishment, he has determined that neither the motion for new trial nor the
notice of appeal were timely filed.  




This
Court's appellate jurisdiction in a criminal case is invoked by a timely filed
notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).  Absent a timely filed notice of appeal, a court of appeals does not
obtain jurisdiction to address the merits of the appeal in a criminal case and
can take no action other than to dismiss the appeal for want of jurisdiction.  Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Appellant may be
entitled to an out‑of‑time appeal by filing a post‑conviction
writ of habeas corpus returnable to the Texas Court of Criminal Appeals;
however, the availability of that remedy is beyond the jurisdiction of this
Court.  See Tex. Code Crim. Proc.
Ann. art. 11.07, ' 3(a) (Vernon 2005); see also Ex
parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).
The
appeal is DISMISSED FOR WANT OF JURISDICTION.                                                                                                                                     PER
CURIAM
 
 
Do not publish.  
Tex. R. App.
P. 47.2(b).
Delivered and filed the
14th day of April, 2011.